82 U.S. 684 (1872)
15 Wall. 684
HAMPTON
v.
ROUSE.
Supreme Court of United States.

*685 Mr. W.W. Boyce, in support of the motion to amend, relied on the act of June 1st, 1872, above quoted; Mr. P. Phillips, contra, now moved to dismiss the writ.
*686 Mr. Justice SWAYNE delivered the opinion of the court.
The case is before us on a motion to amend the writ. It bears teste on the 25th of February, 1873, and was made returnable on the first Monday of December, instead of the second Monday of October, then next ensuing. The commencement of the terms of this court was changed from the former to the latter time by the act of January 24th, 1873. The passage of this act was doubtless unknown to the clerk when he issued the writ. Authority to amend it in the particular in question is given by the third section of the "act to further the administration of justice," of June 1st, 1872.
THE MOTION IS GRANTED, and the amendment may be
MADE ACCORDINGLY.